                                 Case 4:18-cv-07181 Document 1 Filed 11/28/18 Page 1 of 28


                1       Samuel J. Muir, Esq. (SBN 89883)
                        COLLINS COLLINS MUIR + STEWART LLP
                2       1999 Harrison Street, Suite 1700
                3       Oakland, CA 94612
                        PH: (510) 844-5100
                4       FAX (510) 844-5101
                        Email: smuir@ccmslaw.com
                5
                        Attorneys for Defendant
                6       TETRA TECH, INC.
                7

                8
                                                       UNITED STATES DISTRICT COURT
                9
                                                    NORTHERN DISTRICT OF CALIFORNIA
                10

                11
                        CHARLOTTE HORNE; WILBERT HORNE; )                 CASE NO.: 18-7181
                12      JAMES GEHRKE; RUTH GEHRKE;                 )
                13      BARBARA ZOELLNER; and CHARLES T. )
                        WALTER, JR., individually and on Behalf of )      Napa Co. Superior Court Case No. 18CV001130
                14      All Other Similarly Situated Persons,      )
                                                                   )
                15                             Plaintiffs,         )      NOTICE OF REMOVAL OF ACTION
                                                                   )
                16             vs.                                 )
                                                                          UNDER 28 U.S.C. § 1441(a) and 1446(a)
                                                                   )      and (b)(1)
                17
                        ASHBRITT, INC.; TETRA TECH, INC.;          )
                18      RIGHT WAY TREE AND                         )      (FEDERAL QUESTION)
                        CONSTRUCTION dba TATE’S TREE               )
                19      SERVICE AND CONSTRUCTION LLC;              )
                        and Does 1 through 100, inclusive,         )      Complaint Filed:     08/23/2018
                20                                                 )
                21                             Defendants.         )      Trial Date:          None
                                                                   )
                22                                                 )
                                                                   )
                23                                                 )
                                                                   )
                24                                                 )
                25

                26                TO THE CLERK OF THE ABOVE-ENTITLED COURT AND PLAINTIFFS AND
                27      THEIR ATTORNEYS OF RECORD:
                28                PLEASE TAKE NOTICE that Defendant, TETRA TECH, INC. hereby gives notice of the
                        21469-NTC OF REMOVAL
Collins Collins
Muir + Stewart LLP                                                        1
1999 Harrison Street,
Ste.1700
Oakland, CA 94612
                                     NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a) and 1446(a) and (b)(1)
Phone (510) 844-5100
Fax    (510) 844-5101
                                 Case 4:18-cv-07181 Document 1 Filed 11/28/18 Page 2 of 28


                1       removal of the above action from the Superior Court of California, County of Napa to the United
                2       States District Court, Northern District of California.       The grounds for removal are that the
                3       operative pleading, the Complaint raises claims that arise under Federal law and therefore this
                4       Court has original jurisdiction. This Court also has supplemental jurisdiction over the remaining
                5       State law claims.
                6                 I.           Venue is Proper
                7                 On August 23, 2018, Plaintiffs, CHARLOTTE HORNE, WILBERT HORNE, JAMES
                8       GEHRKE, RUTH GEHRKE, BARBARA ZOELLNER, AND CHARLES T. WALTER, JR.,
                9       (collectively “Plaintiffs”) commenced an action against Defendant TETRA TECH, INC. by filing a
                10      Complaint in the Superior Court of California, County of Napa, entitled Charlotte Horne, et al. vs.
                11      Ashbritt, Inc. et al., Superior Court Case No. 18CV001130. Defendant TETRA TECH, INC. was
                12      served on October 29, 2018. The Complaint pleads the following five (5) causes of action: (1)
                13      Racketeering Influenced and Corrupt Organizations Act (RICO)(Violation of 18 USC§ 1962(c) );
                14      (2) Unlawful, Fraudulent Business Practices (Bus. & Prof. Code §§ 17200, et seq.); (3) Trespass;
                15      (4) Conversion; and (5) Trespass to Chattels.
                16                Therefore, removal from the Napa County Superior Court to the United States District Court
                17      in the Northern District is a proper location pursuant to 28 U.S.C. § 1441(a).
                18                II.          Removal is Timely
                19                A notice of removal shall be filed within 30 days after the receipt by the defendant, through
                20      service or otherwise, of a copy of the initial pleading setting forth the claim for relief upon which
                21      such action or proceeding is based, pursuant to 28 U.S.C. § 1446(b)(1).
                22                Defendant TETRA TECH, INC. was served on October 29, 2018. This Notice of Removal
                23      is filed within 30 days from the date upon which Defendant TETRA TECH, INC. received a copy
                24      of Plaintiffs Complaint on October 29, 2018, and is within the time for removal provided by law.
                25      28 U.S.C. § 1446(b)(1).
                26      ///
                27      ///
                28      ///
                        21469-NTC OF REMOVAL
Collins Collins
Muir + Stewart LLP                                                          2
1999 Harrison Street,
Ste.1700
Oakland, CA 94612
                                       NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a) and 1446(a) and (b)(1)
Phone (510) 844-5100
Fax    (510) 844-5101
                                 Case 4:18-cv-07181 Document 1 Filed 11/28/18 Page 3 of 28


                1                 III.         State Court Record
                2                 The only process, pleadings, and/or orders in State court that was filed by Defendant
                3       TETRA TECH, INC. or served upon Defendant TETRA TECH, INC. was the Summons and
                4       Complaint of Plaintiffs, which is attached hereto as EXHIBIT 1, pursuant to 28 U.S.C. § 1446(a).
                5       To date and to the knowledge of Defendant TETRA TECH, INC., Defendant TETRA TECH, INC.,
                6       is the only defendant that has been served with Plaintiffs’ Summons and Complaint.
                7                 IV.          Statutory Basis for Federal Jurisdiction
                8                 Original jurisdiction exists because Plaintiffs’ claim(s) present a federal question on the face
                9       of their Complaint. Since Plaintiffs claims(s) on the face of their complaint present a federal
                10      question, their claim(s) arise under a federal statute. 28 U.S.C. § 1331. Specifically, the First
                11      Cause of Action for Violation of 18 U.S.C. § 1962(c) arises under a federal statute.
                12                Furthermore, this Court has jurisdiction over the remaining State law claims because the
                13      claims are so related to the claim in the action within this Court’s original jurisdiction that they
                14      form part of the same case or controversy under Article III of the United States Constitution. 28
                15      U.S.C § 1367. Specifically, all five (5) claims plead in Plaintiffs’ Complaint relate to the same
                16      events: the alleged conduct that Defendants, as an Enterprise, operated for the common purpose to
                17      increase profits by over excavating subject properties under the pretense of the removal of
                18      contaminated soil or trees.
                19                Based on the above, this Court has original jurisdiction of this action under 28 U.S.C. §
                20      1331 and supplemental jurisdiction under 29 U.S.C. § 1367; therefore, removal of the action to The
                21      United States District Court, Northern District of California is proper under 28 U.S.C. § 1441.
                22                On the date set forth below, a copy of this notice is being served on Plaintiffs’ attorney, and
                23      on the same date herein, a copy of this notice is to be filed with the clerk of the Superior Court of
                24      California, County of Napa.
                25      ///
                26      ///
                27      ///
                28      ///
                        21469-NTC OF REMOVAL
Collins Collins
Muir + Stewart LLP                                                             3
1999 Harrison Street,
Ste.1700
Oakland, CA 94612
                                     NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a) and 1446(a) and (b)(1)
Phone (510) 844-5100
Fax    (510) 844-5101
                                 Case 4:18-cv-07181 Document 1 Filed 11/28/18 Page 4 of 28


                1                 WHEREFORE, pursuant to the provision of 28 U.S.C. § 1441, Defendant TETRA TECH,
                2       INC. removes the above State action from the Superior Court of the State of California for the
                3       County of Napa to this Court.
                4

                5       DATED: November 28, 2018                    COLLINS COLLINS MUIR + STEWART LLP
                6

                7
                                                                      By: ________________________________
                8
                                                                           Attorneys for Defendant
                9                                                          TETRA TECH, INC.
                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
                        21469-NTC OF REMOVAL
Collins Collins
Muir + Stewart LLP                                                        4
1999 Harrison Street,
Ste.1700
Oakland, CA 94612
                                     NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a) and 1446(a) and (b)(1)
Phone (510) 844-5100
Fax    (510) 844-5101
Case 4:18-cv-07181 Document 1 Filed 11/28/18 Page 5 of 28




                   EXHIBIT 1
                               Case 4:18-cv-07181 Document 1 Filed 11/28/18 Page 6 of 28                                       tc>lz.<iln
                                                                                                                                                         SUM»100
                                                                                                                           FOR COURTUSSONLY
                                          SUMWIONS                                                                     (SOLO PARA USO OE U> 00#?^^

                                       (CITACION JUDICIAL)
NOTICE TO DEFENDANT: ASHBRITT. IN’C.: TETR/\ TECH. INC; RIGHT                                                                              ik
                                                                                                                                           9 ■f■ *.3
                                                                                                                                                 ^ s*
(AVISO AL DEMANDADO): WAY TREE AND CONSTRUCTION,
 dbn TATE'S TREE SERVICE AND CONSTRUCTION LLC: and Does 1 ihroujih
    100, inelu.si\c.                                                                                                         AUG 23 2Q18
                                                                                                                    Cio-k 0} i.u            Sup'j.’jor Court
YOU ARE BEING SUED BY PLAINTIFF: CHARLOTrE HORNE, WILBERT                                                                       L.
(LO ESTA DEMANDANDO EL DEMANDANTE): HORNE. JA.MES GEHRKE.                                                                            Ut- jiY
    RUTH GEHRKE. BARBARA ZOELLNER. and CHARLES T. WAL TER. .IR.,
    Individually and on Behalf of Ail Other Similarly Situated Persons.

    NOTICE- You have baen sued. The court may decMe againsl you v.ilhoi.t your being nea.d unless you respond within 30 days. Read the lalormation




    the
    "=lh«“ie";he^TeXqui—lo call an altoiney righ. away. I. you do no, koaw                                                                     ru" "hS7
    refenal sen,ice. If you cannol afford an attorney, you may be eligible lor free legal Krvices from = nbnpt°r^                Sell H^o Cent?,




                                        queprocesen su caso an la corre. Espositle qua haya un fo^ulano qua |ff
    Puade enconiai esios formularios da la corte y mis informaddn an el Centro da Ayuda da las Cories da                         a/ srcr^arto de^ne
    biblioteca da laves da su conaado o an la corte qua la quede mis cerce. & no puade pagarla cuota da prasentaadn. ptda al secretano o« ^
    qua le di un fomutano de exenddn da pago de cuotas. Si no presenta su respuesia a tfempo. puade perder el caso ponncumplimiento /la corte le
    podri quitar su sueldo. dinero y bienes sin mis advanencia.
                                                                                              . Si no conoce a un abogado. pueae llamar a un servicio de
                                                                                                                                                un
    programa de servicios legates sin fines de lucre. Puade enconirar estos grvpos sin fines de lucro en el siiio web de California Legal Sen^&
    Iwvw.favvhelpcalifornia.org;. en el Centra de Ayuda de las Cortes de California. (Wwv/.sucorte.ca.govJ o pomindoseen
    coleglo de abogados locales. AVISO: Parley, la corte fiene derecho a redamarlas cuotas y los costos exentos por imponer un gravamen sofire
    cualquierrecu^raadn de $10,000 6 mis da valor radbida madianie un acuerdo o una concesidn oe erbiiraje en un caso de derecho avil. Vene que
    pagar el gravamen da la cone antes de que la corte puede desecher el caso._________________
                                                                                                           CASE NUMBER'
The name and address of the court is;                                                              •••
(El nombre y diieccion de la cona es):
Superior Court of California, Counr>' of Napa                                                    18CV001130
825 Brown Street
Napa. California 94559                                              , ,                 ^        • .r. t_   f »
The name address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is. Robeii S. Ams
(El nombre. le direccidn y el numero de telefono del abogado del demandanle. o del demandante que no tiene abogado. es):
The Ams l.aw Firm
515 Folsom Street. jrJ Floor. San Francisco. CA 94105                                                                                415-495-7800
 DATE:                                        ni8                               SnSiLni L. WALKER RICHABDILfELDSrSJtto;
 (Fecha)
                        fmVs st^mons use Proof oTService of Summons (form POS-010))
(For proof of service o
(Para prueba de entrega de esfa citatidn use el formulario Proof of Service of Summons. (POS-CW)).
.________________________ _ NOTICE TO THE PERSON SERVED: You are served
  ISEAL]
                                 1. [   ] as an individual defendant.
                                 2- [   j as the person sued under the fictitious name of (specify):


f
                                              I4-,
                                         3. I N I on behalf of fspec/fy,):        '

                                              under: [       CCP 416.10 (corporation)                               ] CCP 416.60 (minor)
                                                     I     ] CCP 416.20 (defunct corporation)                       ] CCP 416.70 (conservatee)
                                                     I     ) CCP 416.40 (association or partnership) |              | CCP 416.90 (authorized person)

                                                     ✓i    I other (specify):
                                         4.          by personal delivery on (date):
                                                                                                                                                                Page 1 of 1



                                                                                            BY FAX
                                                                                                                                  Code gl Civil PioceCuie g§ £12.23, £S5
     Fgrm Adsetad ^ci Mandatory Use                                      SUMMONS                                                                    wv/iv.eourtJ.'iro.ca.ftoy
       JudiotJ Council ci Cx'iSctnia
      SUM.IK- (Rsv JuS-l,200f>]                                                                                                               wvuUwDec A corniftuaocv*
                          Case 4:18-cv-07181 Document 1 Filed 11/28/18 Page 7 of 28

                                                                                      ENDOR*                     ”0
                                                                                              AUG 23 2018
                                                                                      Clerk Of the Napa Si;perior Court
                                                                                      Sv:. _      L. WALKER
               1    Kobcri S. Arns. Siaic Bar No. 65071                                            Depiify         ■
                    Jonathan E. Davis, State Bar No. 191346
              2     Kevin M. Osborne, Slate Bar No. 261367
                    Julie C. Erickson, State Bar No. 293111
                    Sliounak S. Dharap. State Bar No. 311557
                    THE ARNS LAW FIR.M
              4     515 Folsom Street, 3rd Floor
                    San Francisco, CA 94105
              5     Tci: (415)495-7800
                    Fax: (415) 495-7888
              6
                    .Attorneys for Plaintiffs
               7

               8                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

               9                                          COUNTY OF NAPA
                                                                                      18CV001130
                    CHARLOTTE HORNE, WILBERT HORNE,                 Case No.
                    JAMES GEHRKE, RUTH GEHRKE,
              ‘'    BARBARA ZOELLNER, and CHARLES T.                CLASS ACTION COMPLAINT FOR
                                                                    DAMAGES IC.C.P. § 3821
              12    WALTER, JR., Individually and on Behalf of
                    All Other Similarly Situated Persons,           COMPLAINT FOR VIOLATIONS OF;
              13                                                     1.   Violation of 18 U.S.C. 1962
                                      Plaintiffs,                    2.   Violation of Bus. & Prof. Code § J 7200
              14                                                     3.   Trespass
                    vs.                                              4.   Conversion
              15
                                                                     5.   Trespass to Chattels
              16    ASHBRITT. INC.: TETRA TECH, INC;
                    RIGHT WAY TREE AND CONSTRUCTION                  AMOUNT EXCEEDS 575,000
              ,17   dba TATirS TREE SERVICE AND
                    CONSTRUCTION LLC; and Docs 1 through
                    100, inclusive,
              19                                                                 CASE M,VJACCWENTCCNFnBENCE
                                      Defendants.
              20                                                                 CiaTE.
                                                                                 TIME: 8:30Qm
              21                                                                         wCruiuGuiTt
                                                                                  825 Brown Street, Napa CA ^59
              22

              23

              24                                                            DELAY REDu^CTION CASE
              25

              26

              27

              28
mm
FffTfSii'iW                                         CLASS action COMPLAINT FOR DAMAGES
                      Case 4:18-cv-07181 Document 1 Filed 11/28/18 Page 8 of 28




             1          Plaintiffs CHARLOTTE HORNE, WILBERT HORNE, JAMES GEHRKE, RUTH

             2   GEHRKE, BARBARA ZOELLNER, and CHARLES T. WALTER, JR., on behalf of themselves

             3   and all others similarly situated, (collectively “Plaintiffs”) bring this action against Defendants

             4   ASHBRTTT, INC. (“AshBritt”); TETRA TECH, INC. (“Tetra Tech”); RIGHT WAY TREE AND

             5   CONSTRUCTION, dba TATE’S TREE SERVICE AND CONSTRUCTION LLC (“Right Way

             6   Tree”); and Does 1 through 100 (collectively “Defendants”), and allege, upon information and

             7 belief, except as to their own actions, the investigation of their counsel, and the facts that are a matter

             8 of public record, as follows:
             9           1.     As alleged herein. Plaintiffs are property owners and residents of the areas of

            10 Northern California affected by the wildfires of October 2017. Plaintiffs suffered harm to real
            11   property and misappropriation of personal property by Defendants, who were responsible for

            12 excavating contaminated soil from areas affected by the fires. This included the loss of personal
            13 property, damage to real property, and annoyance and discomfort.
            14          2.      During the course of Defendants’ debris removal. Defendants improperly removed

            15 excessive amounts of soil, structures, vegetation, or other land or materials, all of which were
            16 unaffected and uncontaminated by the wildfires.
            17          3.      Defendant AshBritt and Defendant Tetra Tech conspired to remove excessive

            18   amounts of soil in order to increase the total weight of material removed from Plaintiffs properties,

            19 for which the United States government paid between $200 and $300 per ton.
            20          4.      Defendant AshBritt and Defendant Tetra Tech directed subcontractors to commit

            21   such fraud on the United States government for the purpose of increasing their profits.

            22           5.     Plaintiffs seek actual or compensatory damages, restitution, equitable relief, costs

            23   and expenses of litigation, including attorneys’ fees, and all additional and further relief that may be

            24   available and that the Court may deem appropriate and just under all of the circumstances,

            25 individually and on behalf of a proposed class defined below (“the Class”).
            26                                     JURISDICTION AND VENUE
I U E       27           6.     This class action is brought pursuant to Section 382 of the California Code of Civil
* » N 1
i   *   V
M.t 14      28 Procedure and seeks to remedy Defendants’ violations of federal and state law, including the

iaBaBl"                                                               1
                                CLASS ACTION COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
                          Case 4:18-cv-07181 Document 1 Filed 11/28/18 Page 9 of 28




                !   Racketeering Influenced and Corrupt Organizations Act, UCL, and common law torts, arising from
                2   and related to Defendants’ scheme to defraud the United States government by wrongfully
                3   excavating and removing uncontaminated or untested soil from Plaintiffs’ properties.
                4           7.      This action meets the “home state exception” to the Class Action Fairness Act and
                5 may not be removed to federal court on the grounds of diversity of citizenship under 28 U.S.C. §
                6   1332 (d)(4)(A). Specifically, all members of the proposed class are citizens of California;
                7   Defendants Tetra Tech and Right Way Tree, from whom significant relief is sought on behalf of the
                8 class and whose conduct forms a significant basis for the claims asserted herein, are citizens of
                9 California; all injuries incurred by the class occurred in California; and no other class action has
               10 been filed asserting the same or similar factual allegations against any of the defendants on behalf
               11   of Plaintiffs or the class.
               12           8.      Although Plaintiffs bring a cause of action under the federal Racketeering Influenced
               13 and Corrupt Organizations Act (“RJCO”), this Court has concurrent jurisdiction under Tafflin v.
               14 Levitt (1990) 493 U.S. 455 to adjudicate a civil RICO action.
               15           9.      Venue is proper in this Court because, inter alia. Defendants engage and perform
               16 business activities in and throughout the State of California, including Napa County. Class members
               17 reside in Napa County and many of the acts complained of herein occurred in this judicial district.
               18                                                PARTIES
               19           10.     Plaintiff CHARLOTTE HORNE is a resident of the State of California. During the
               20   class period, CHARLOTTE HORNE owned real property in Napa County on which Defendants
               21   performed cleanup services relating to the Northern California Fires. During the cleanup,
               22   Defendants removed excessive amounts of soil, structures, vegetation, or other land or materials
               23   from Plaintiff CHARLOTTE HORNE’S property, resulting in damage to real property, loss of
               24 personal property, and annoyance and discomfort.

               25           11.     Plaintiff WILBERT HORNE is a resident of the State of California. During the class
               26 period, WILBERT HORNE owned real property in Napa County on which Defendants performed
I     U    I   27   cleanup services relating to the Northern California Fires. During the cleanup. Defendants removed
i    D H   S
I     A    V
F   I a    H   28   excessive amounts of soil, structures, vegetation, or other land or materials from Plaintiff WILBERT
                                                                      2
                                          FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                     Case 4:18-cv-07181 Document 1 Filed 11/28/18 Page 10 of 28




                 HORNE’S property, resulting in damage to real property, loss of personal property, and annoyanee
             2   and diseomfort.
             3          12.     Plaintiff JAMES GEHRKE is a resident of the State of California. During the class
             4   period, JAMES GEHRKE owned real property in Napa County on which Defendants performed
             5   cleanup services relating to the Northern California Fires. During the cleanup, Defendants removed
             6   excessive amounts of soil, structures, vegetation, or other land or materials from Plaintiff JAMES
             7   GEHRKE’S property, resulting in damage to real property, loss of personal property, and annoyance
             8 and discomfort.
             9          13.    Plaintiff RUTH GEHRKE is a resident of the State of California. During the class
            10 period, RUTH GEHRKE owned real property in Napa County on which Defendants performed
            11   cleanup services relating to the Northern California Fires. During the cleanup. Defendants removed
            12 excessive amounts of soil, structures, vegetation, or other land or materials from Plaintiff RUTH
            13 GEHRKE’s property, resulting in damage to real property, loss of personal property, and annoyance
            14   and discomfort.
            15          14.    Plaintiff BARBARA ZOELLNER is a resident of the State of California. During the
            16 class period, BARBARA ZOELLNER owned real property in Napa County on which Defendants
            17 performed cleanup services relating to the Northern California Fires. During the cleanup.
            18 Defendants removed excessive amounts of soil, structures, vegetation, or other land or materials
            19 from Plaintiff BARBARA ZOELLNER’s property, resulting in damage to real property, loss of
            20   personal property, and annoyance and discomfort.
            21          15.    Plaintiff CHARLES T. WALTER, JR. is a resident of the State of California. During
            22   the class period, CHARLES T. WALTER, JR. owned real property in Napa County on which
            23   Defendants performed cleanup services relating to the Northern California Fires. During the
            24   cleanup. Defendants removed excessive amounts of soil, structures, vegetation, or other land or
            25 materials from Plaintiff CHARLES T. WALTER, JR.’s property, resulting in damage to real
            26 property, loss of personal property, and annoyance and discomfort.
{   U   (   27 //
I   A *
M 9 H       28 //
                                                                  3
                                    FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                       Case 4:18-cv-07181 Document 1 Filed 11/28/18 Page 11 of 28




                          Contractor Defendants

               2          16.     Plaintiffs are informed and believe that Defendant AshBritt and DOES 1 through 10

               3   contracted with the United States Army Corps of Engineers (“USAGE”) to enter onto private

               4   properties affected by the Northern California Wildfires to demolish structures and objects damaged

               5 by fire, excavate contaminated soil, clear land, and remove or haul debris.
               6          17.     Defendant AshBritt is a Florida corporation with its principal place of business

               7   located at 565 E Hillsboro Blvd. in Deerfield Beach, Florida and maintains substantial ongoing

               8 business operations throughout California, including Napa County. AshBritt is in the business of
               9 debris removal and disaster-related general contracting. AshBritt was responsible for hiring
              10 subcontractors to complete the work in which it was engaged under the contract with the USAGE.
              11          18.     The true names and capacities, whether individual, corporate, associate, or otherwise,

              12 of other Contractor Defendants designated herein as Does 1 through 10, inclusive, are presently
              13 unknown to Plaintiffs and thus sued by such fictitious names. On information and belief, each of the
              14 Defendants designated herein as “Doe” is legally responsible for the events and actions alleged
              15 herein, and proximately caused or contributed to the injuries and damages as hereinafter described.
              16 Plaintiffs will seek leave to amend this complaint, in order to show the true names and capacities of
              17 such parties, when the same has been ascertained.
              18          Monitor Defendants

              19          19.     Plaintiffs are informed and believe that Defendant Contractor Defendants contracted

              20   Defendant Tetra Tech and DOES 11 through 20 to monitor, supervise, inspect, and direct the work

              21   of Ashbritt and other subcontractor Defendants.
              22          20.     Defendant Tetra Tech is a California corporation with its principal place of business

              23   located at 3475 East Foothill Boulevard in Pasadena, California and maintains substantial ongoing

              24 business operations in California, including in Napa County. Tetra Tech is in the business of

              25 consulting, engineering, program management, and construction management.
              26          21.     The true names and capacities, whether individual, corporate, associate, or otherwise,
I    U    I   27   of other Monitor Defendants designated herein as Does 11 through 20, inclusive, are presently
i   e N   s
i    i    »
F   t 9   N   28 unknown to Plaintiffs and thus sued by such fictitious names. On information and belief, each of the
                                                                     4
                                       FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                     Case 4:18-cv-07181 Document 1 Filed 11/28/18 Page 12 of 28




                 Defendants designated herein as “Doe” is legally responsible for the events and actions alleged
             2   herein, and proximately caused or contributed to the injuries and damages as hereinafter described.

             3   Plaintiffs will seek leave to amend this complaint, in order to show the true names and capacities of
             4   such parties, when the same has been ascertained.
             5          Excavation Defendants
             6          22.     Plaintiffs are informed and believe that Contractor Defendants contracted Defendant
             7   Right Way Tree and DOES 21 through 30, inclusive (hereinafter collectively referred to as

             8   “Excavation Defendants”) to enter onto private properties affected by the Northern California

             9 Wildfires and demolish structures and objects damaged by fire, excavate surface terrain, clear land,
            10 and remove or haul debris.
            11          23.     Defendant Right Way Tree is a California corporation with its principal place of
            12 business located at 10903 John Barleycorn Rd. in Nevada City, California and maintains substantial
            13 ongoing business operations in California, including in Napa County. It is in the business of tree
            14 trimming, tree removal, and excavation.
            15          24.     The true names and capacities, whether individual, corporate, associate, or otherwise,
            16 of other Excavation Defendants designated herein as Does 21 through 50, inclusive, are presently
            17 unknown to Plaintiffs and thus sued by such fictitious names. On information and belief, each of the
            18 Defendants designated herein as “Doe” is legally responsible for the events and actions alleged
            19 herein, and proximately caused or contributed to the injuries and damages as hereinafter described.
            20 Plaintiffs will seek leave to amend this complaint, in order to show the true names and capacities of
            21   such parties, when the same has been ascertained.
            22          Unknown Defendants
            23          25.     The true names and capacities, whether individual, corporate, associate, or otherwise,
            24   of the Defendants designated herein as Does 51 through 100, inclusive, are presently unknown to
            25 Plaintiffs and thus sued by such fictitious names. On information and belief, each of the Defendants
            26 designated herein as “Doe” is legally responsible for the events and actions alleged herein, and
I   «   I   27 proximately caused or contributed to the injuries and damages as hereinafter described. Plaintiffs
I   A   V
M 9 H       28
                                                                     5
                                     FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                        Case 4:18-cv-07181 Document 1 Filed 11/28/18 Page 13 of 28




                   will seek leave to amend this complaint, in order to show the true names and eapacities of sueh

              2    parties, when the same has been aseertained.

              3           26.     On information and belief, at all times herein mentioned, each Defendant was the

              4    agent, partner, joint venturer, representative, or employee of the remaining Defendants, and was

              5    acting within the course and scope of such agency, partnership, joint venture, or employment.

              6    Furthermore, in engaging in the conduct described below, the Defendants were all acting with the

               7   express or implied knowledge, consent, authorization, approval, or ratification of their co-

               8   Defendants.

               9                                  CLASS ACTION ALLEGATIONS

              10          27.     Plaintiffs bring this action as a class action pursuant to Code of Civil Procedure,

              11   Section 382, on behalf of themselves and the following Class:
                                  All owners of real property in Sonoma, Lake, Mendocino, and Napa
              12                  Counties on whose land Excavation Defendants performed cleanup
                                  work in relation to wildfire damage from October 2017 to the present.
              13                  Excluded from this Class are Defendants and the Judge to whom this
                                  case is assigned.
              14
                   Plaintiffs reserve the right to amend this Class definition if discovery or further investigation
              15
                   demonstrates that the Class should be expanded or otherwise modified.
              16
                          28.     Numerositv of the Class. The members of the Class are so numerous that joinder of
              17
                   all members would be impracticable. The precise number of members of the Class and their
              18
                   addresses are presently unknown to Plaintiffs, but is presumed to be in excess of 25. The precise
              19
                   number of persons in the Class and their identities and addresses may be ascertained from
              20
                   Defendants’ records. If deemed necessary by the Court, members of the Class may be notified of
              21
                   the pendency of this action by mail, supplemented by published notice.
              22
                           29.    Existence of Predominance of Common Questions of Fact and Law. There are
              23
                   questions of law and fact common to the members of the Class that predominate over any questions
              24
                   affecting only individual members, including:
              25
                           a.     Whether Defendants were united in an enterprise that conducted a pattern of
              26
                                  racketeering acts;
 \     U I    27
■i    t N I
I      A »
f    I s (I   28
                                                                      6
                                        FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                   Case 4:18-cv-07181 Document 1 Filed 11/28/18 Page 14 of 28




           1          b.      Whether Defendants trespassed onto Plaintiffs’ real property, thereby causing
           2                  damage to land;
           3          c.      Whether Defendants interfered with the possessory rights of Plaintiffs’ personal
           4                  property,
           5          d.      Whether Defendants’ conduct violated Business and Professions Code §§ 17200, et
           6                  seq.\
           7          e.      Whether Defendants’ conduct otherwise violated California law;
           8          f.      Whether Defendants are jointly or severally liable or otherwise legally responsible
           9                  for violations alleged herein under an agency or other theory; and
          10          g-      Whether, as a result of Defendants’ misconduct, Plaintiffs are entitled to damages,
          11                  restitution, equitable relief or other damages and relief, and, if so, the amount and
          12                  nature of such relief.
          13          30.     TvpicaUtv. Plaintiffs’ claims are typical of the claims of the members of the Class.
          14 Plaintiffs have no interests antagonistic to those of the Class and are not subject to any unique
          15 defenses.
          16          31.     Adequacy. Plaintiffs will fairly and adequately protect the interests of all members
          17 of the Class and have retained attorneys experienced in class action and complex litigation.
          18          32.     Superiority. A class action is superior to all other available methods for the fair and
          19 efficient adjudication of this controversy for, inter alia, the following reasons:
          20          a.      It is economically impractical for members of the Class to prosecute individual
          21                  actions;
          22          b.      The Class is readily definable;
          23          c.      Prosecution as a class action will eliminate the possibility of repetitious litigation;
          24                  and
          25          d.      A class action will enable claims to be handled in an orderly and expeditious manner,
          26                  will save time and expense, and will ensure uniformity of decisions.
I u t     27          33.     Plaintiffs do not anticipate any difficulty in the management of this litigation.
i t M S
I k V
MUM       28
                                                                  7
                                      FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                    Case 4:18-cv-07181 Document 1 Filed 11/28/18 Page 15 of 28




           1                                       FACTUAL ALLEGATIONS

           2                                            The North Bay Fires

           3           34.     In October 2017, a series of wildfires ignited and spread across Northern California,

           4   causing extensive damage throughout Sonoma, Napa, Mendocino, Solano, Lake, Butte, Calaveras,

           5 Nevada, and Yuba Counties. These fires claimed the lives of 43 individuals, injured others, burned
           6 over 245,000 acres, and destroyed over 14,700 homes.
           7           35.     On October 10’2017, the President of the United States declared the Northern

           8 California Wildfires a major disaster and ordered federal aid to supplement recovery efforts in areas
           9 affected by the wildfires. The Federal Emergency Management Agency (“FEMA”) was responsible
          10 for coordinating these efforts.
          11                              North Bay Fire Cleanup and Debris Removal

          12           36.     Under the auspices of FEMA, the USAGE oversaw and coordinated contractors’

          13 recovery efforts following the North Bay Fires (“the Cleanup Project”).
          14           37.     Around October 2017, the USAGE contracted with Defendant AshBritt to manage

          15 the Cleanup Project.
          16           38.     Specifically, AshBritt was responsible for performing initial site reconnaissance and

          17 individual site assessments; monitoring air quality and preventing storm water pollution;
          18 segregating ash, metals, and concrete for transport to appropriate disposal or recycling facilities;
          19 finishing surfaces and removing topsoil; removing trees; and testing soil for contamination.
          20           39.     AshBritt hired a number of subcontractors to perform the cleanup work Excavation

          21   Defendants - and contracted Defendant Tetra Tech to monitor and direct portions of the work.

          22           40.     AshBritt, a Florida company, entered into California for the purpose of managing the

          23   Cleanup Project.
          24                                     Excessive Excavation & Removal

          25           41.     The USAGE contract required the removal of 3 to 6 inches of contaminated soil from

          26   the surface of Plaintiffs’ properties.
tut       27          42.      Defendants were then required to sample and analyze the remaining soil surface for
i D K I
I k 1
r I 9 H   28 additional contamination.
                                                                  8
                                    FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                      Case 4:18-cv-07181 Document 1 Filed 11/28/18 Page 16 of 28




              1          43.     If the contamination levels were higher than the California Human Health Screening
              2   Levels set by the Office of Health Hazard Assessment (https://oehha.ca.gov/ehhsltable), Defendants
              3   were required to re-sample and remove small layers of soil (1.5 to 3 inches at a time) until the
              4   remaining soil met the safety threshold.
              5          44.     Upon information and belief, Plaintiffs allege that Defendants routinely removed

              6 excessive amounts of soil, up to six (6) feet in depth, far more than was necessary to dispose of
              7   contaminants, without performing sampling to determine whether the soil was contaminated.
              8          45.     The USAGE contract allowed the removal of trees on private property only when the
              9 trees prohibited the debris removal crews from performing their work or if the trees posed a threat
             10 to the debris removal crews.
             11          46.     Upon information and belief, Plaintiffs allege that Defendants routinely removed
             12 trees that did not fit the criteria for removal.
             13          47.     The USAGE compensated AshBritt between $200 and $300 per ton of debris,
             14   including excavated soil and cut down trees, and transported to a disposal site.
             15          48.     Defendant AshBritt similarly compensated its subcontractors for excavation based

             16 on the weight of the debris, including excavated soil and cut down trees, removed.
             17          49.     Because Defendants’ compensation for excavation was based on the weight of the

             18   soil removed, Defendants were incentivized to over-excavate with no consideration for

             19 contamination levels in order to increase the weight of their loads, and consequently, their profit.
             20          50.     As a result. Plaintiffs and Class Members incurred and will continue to incur
             21   significant costs to backfill trenches left by Defendants’ excessive excavation.
             22          51.     Similarly, Plaintiffs and Class Members incurred and will continue to incur
             23   significant loss associated with the unnecessary removal of trees from their properties.
             24                                         The Cleanup Enterprise
             25          52.     Upon information and belief. Plaintiffs allege that all Defendants operated together

             26   in a coordinated manner in furtherance of a common purpose: to increase their profits by over­
f H      I   27   excavating on subject properties in order to increase the weight of their loads.
1 « H    1
I *      *
r. I B   H   28
                                                                     9
                                       FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                        Case 4:18-cv-07181 Document 1 Filed 11/28/18 Page 17 of 28




               1           53.      Contractor Defendants incentivized Excavation Defendants to over-excavate soil

               2   without testing it for contamination by compensating Excavation Defendants based on the weight

               3   of the soil removed.
               4           54.      Contractor Defendants also instructed or knowingly permitted Excavation

               5 Defendants to excavate more than 6 inches of soil without testing it for contamination.
               6           55.      Upon information and belief, Plaintiffs allege Contractor Defendants instructed or

               7   knowingly allowed Monitor Defendants, which were at all times responsible for monitoring,

               8   directing, and supervising Excavation Defendants onsite, to permit Excavation Defendants to

               9 excavate over 6 inches of soil without testing for contamination.
              10           56.      Upon information and belief, Plaintiffs allege that in furtherance of the common

              11   purpose of increasing profits. Monitor Defendants directed or knowingly permitted Excavation

              12 Defendants’ over-excavation without requiring sampling for contamination.
              13           57.      Excavation Defendants removed more that 6 inches of soil from subject properties

              14 without testing for eontamination.
              15           58.      Contractor Defendants also instructed or knowingly permitted Excavation

              16 Defendants to remove trees that did not prevent debris removal crews from performing their work
              17   and did not pose a threat to debris removal crew safety.
              18           59.      Upon information and belief. Plaintiffs allege that at all times. Contractor

              19 Defendants, Monitor Defendants, and Exeavation Defendants knew that the USACE was
              20   compensating Defendants for excavation based on debris weight, knew that Defendants were only
              21   permitted to remove up to 6 inches of soil without testing for contamination, and knew that
              22   Defendants were permitted to remove trees only when they prevented work from completion or

              23   posed a threat to the safety of debris removal crews.
              24                                Fraud on the United States Government

              25           60.      Upon information and belief, Plaintiffs allege that all Defendants knowingly

              26 submitted false and fraudulent reports to the United States government for the purpose of increasing
I    U    I   27   their profits.
1   » H   1
I    *    *
F   I 9   H   28
                                                                     10
                                          FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                       Case 4:18-cv-07181 Document 1 Filed 11/28/18 Page 18 of 28




                          61.    Excavation Defendants each regularly reported to Contractor Defendants that they

             2    had only removed up to 6 inches of soil or that they had tested for soil contamination before

              3   removing more than 6 inches, even where they removed more than 6 inches of soil without testing

             4    for contamination.
              5           62.    Monitor Defendants, which were charged with monitoring, directing, and

              6 supervising Excavation Defendants, instructed or knowingly permitted Excavation Defendants to
              7   excavate more than 6 inches of uncontaminated or untested soil.

              8           63.    After Excavation Defendants loaded soil, debris, metal, or ash into its respective

              9 truck, Monitor Defendants “tagged” the truck, or used an electronic system to generate load tickets
             10   at the point of loading. As a part of “tagging” the truck, Monitor Defendants recorded digital images

             11   of the truck’s contents and directed the truck drivers to the proper disposal site, where the contents

             12   of the truck were weighed.
             13           64.    Monitor Defendants knowingly marked as “contaminated” soil that had not been

             14 tested for contamination.
             15           65.    Between October 2017 to the present. Excavation Defendants submitted daily reports

             16 to Contractor Defendants, in which they falsely represented that they had removed no more than 6
             17 inches of soil or that they had properly tested soil for contamination before removing more than 6
             18 inches.
             19           66.    Between October 2017 to the present, Monitor Defendants submitted daily reports to

             20 Contractor Defendants, in which it falsely represented that, under its supervision and direction.
             21 Excavation Defendants had removed no more than 6 inches of soil or that they had properly tested
             22 soil for contamination before removing more than 6 inches.
             23           67.    Between October 2017 to the present. Contractor Defendants collected the daily

             24 reports from Monitor Defendants and Excavation Defendants and knowingly submitted false and
             25 fraudulent statements to the USACE representing that Defendants had removed no more than 6
             26 inches of soil or that they had properly tested soil for contamination before removing more than 6
\ U      (   27 inches.
i ft K   i
1. *     *
ri 9     H   28
                                                                     11
                                       FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                     Case 4:18-cv-07181 Document 1 Filed 11/28/18 Page 19 of 28




            1          68.      Defendants’ false and fraudulent representations were submitted to the United States

           2    government via mail, e-mail, and the online load ticket system.

           3           69.      Upon infonnalion and belief, Plaintiffs allege that Defendants also eomiiiuiiicaled

           4    with each other via regular mail and e-mail regarding their intent to remove more than 6 inches of

            5 uncontaminated soil in order to increase profits.
            6           70.     Ultimately, Defendants represented to the United States government that, only

            7   contaminated soil and debris had been removed from each property. In reality, a substantial portion

            8 of each load was composed of untested or uncontaminated soil and trees that did not meet the criteria
            9 for disposal.
           10           71.     As a result of Defendants’ excessive excavation, Plaintiffs and Class Members

           11   incurred significant costs to backfill their land.

           12                         FIRST CAUSE OF ACTION
                  RACKETEERING INFLUENCED AND CORRUPT ORGANIZATIONS ACT (RICO)
           13
                                     (Violation of 18 USC § 1962(c))
           14           72.     Plaintiffs hereby reallege and incorporate by reference all paragraphs above as if set
           15
                forth in detail herein.
           16                   Defendants, and each of them, conducted their business during the Cleanup Project
                        73.
           17 in the form of an association-in-fact enterprise or a legal entity enterprise (“the Enterprise”).
           18                 Over the course of the Cleanup Project, Defendants sought to increase their profits
                      74.
           19 by falsely and fraudulently representing to the United States government that they had removed no
           20
                more than 6 inches of soil from each property they had been tasked to work on or that they had
           21   properly tested soil for contamination before removing more than 6 inches.
           22                   The Enterprise was composed of multiple Defendants, some of whom entered into
                        75.
           23 the state of California for the sole purpose engaging in the conduct of the Enterprise and thereby
           24
              affected interstate commerce.
           25                 Defendants’ scheme to defraud the United States government was enacted by an
                      76.
           26 enterprise composed of Contractor Defendants, the prime contractors responsible for all work on
ID (       27   the Cleanup Project; Excavation Defendants, the subcontractors tasked with actually removing the
i ft H I
t * *
I I 9 H    28
                                                                     12
                                      FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                   Case 4:18-cv-07181 Document 1 Filed 11/28/18 Page 20 of 28




           1   soil; and Monitor Defendants, the subcontractors tasked with monitoring, supervising, and directing
           2   the work of Excavation Defendants.
           3          77.     The common purpose of the Enterprise was to increase Defendants’ profits by over­
           4 excavating subject properties under the guise of removing contaminated soil or felling trees that

           5 presented no obstacles to access or threat to worker safety and fraudulently receiving compensation
           6 for the total weight of debris, including for soil that was uncontaminated or untested.
           7          78.     As a result of the contractual relationship between all Defendants, whereby all
           8   Defendants’ compensation was dependent on the weight of material removed from subject
           9 properties. Defendants operated together as a united entity in furtherance of their common purpose.
          10          79.     During the Class Period, Defendants made daily false and fraudulent representations
          11   to each other and to the United States government claiming that they had removed no more than 6
          12   inches of soil from each of the subject properties or that they had properly tested soil for
          13 contamination before removing more than 6 inches.
          14          80.     Defendants conducted and participated in the conduct of the Enterprise through a
          15 pattern of racketeering activity, including mail fraud (18 U.S.C. § 1341); wire fraud (18 U.S.C. §
          16   1343); and interstate travel or transportation in aid of racketeering enterprise (18 U.S.C. § 1952).
          17          81.     Defendants carried out a scheme to defraud the United States government by
          18   knowingly conducting or participating in the conduct of the Cleanup Enterprise through a pattern of
          19 racketeering activity within the meaning of 18 U.S.C. § 1961(1) that employed the use of mail and
          20   wire, radio, or television, in violation of 18 U.S.C. § 1341 (mail fraud) and § 1343 (wire fraud).
          21          82.     Defendants’ use of the mail and wires to further their scheme to defraud the United
          22   States government includes, but is not limited to the transmission of:
          23                  a.      Reports from Excavation Defendants to Contractor Defendants falsely
          24                          overstating the weight of contaminated soil removed from subject properties;
          25                  b.      Reports from Monitor Defendants to Contractor Defendants falsely
          26                          confirming that Excavation Defendants had removed only contaminated soil
i. u 1    27                          from subject properties;
A t K S
L A V
M 9 H     28
                                                                 13
                                   FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                      Case 4:18-cv-07181 Document 1 Filed 11/28/18 Page 21 of 28




                                 c.      Reports from Contractor Defendants to the USAGE and FEMA falsely
             2                          overstating the weight of contaminated soil removed from subject properties
             3                          and fraudulently representing that Defendants had removed only
             4                          contaminated soil from subject properties.
             5                   d.     Documents and communications between Defendants discussing role each
             6                          Defendant would play in the Cleanup Enterprise’s scheme to defraud the
             7                          United States government.
             8           83.     Defendants, including Contractor Defendants, traveled or sent mail across state lines
             9 for the purpose of forming the Cleanup Enterprise or engaging in the conduct of the Enterprise.
            10           84.     Defendants acted with the specific intent to defraud or deceive the United States
            II   government.
            12           85.     Defendants committed, conspired to commit, or aided and abetted in the commission
            13 of at least two acts of racketeering activity within the past 10 years. The multiple acts of racketeering
            14 activity committed by Defendants were related to each other and posed a threat of continued
            15 racketeering activity, and therefore constituted a pattern of racketeering activity.
            16           86.     As a result of the Enterprise’s conduct, Plaintiffs suffered injury to property in the
            17   value of uncontaminated or untested soil excavated and cost to backfill the land.
            18           87.     The conduct of the Enterprise was a proximate cause of Plaintiffs’ harm.
            19           88.     As a result of Defendants’ conduct. Plaintiffs are entitled to treble damages and
            20 attorney fees and costs under 18 U.S.C. § 1962 and any other applicable law.

            21                               SECOND CAUSE OF ACTION
                                      UNLAWFUL, FRADULENT BUSINESS PRACTICES
            22                             (Bus. & Prof. Code §§ 17200, etseq.)
            23           89.     Plaintiffs reallege and incorporate the above allegations by reference as if set forth
            24   fully herein.

            25           90.     Business & Professions Code §§ MKid et seq. prohibits acts of “unfair competition,”

            26 which is defined by Business & Professions Code § 17200 as including “any unlawful, unfair or
I « I       27   fraudulent business act or practice.” Defendants’ conduct, as described above, constitutes unlawful,
i.t H I
i':*
( I i M-l   28 unfair, or fraudulent business acts and practices.
                                                                    14
                                      FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                       Case 4:18-cv-07181 Document 1 Filed 11/28/18 Page 22 of 28




            • 1           91.     Defendants have violated and continue to violate Business & Professions Code §
             2    17200’s prohibition against engaging in “unlawful” business acts or practices by, inter alia:
             3            a.      Violating 18 U.S.C. § 1962, as set forth above;
             4            b.      Violating 18 U.S.C. §§ 1341, 1343, and 1952, as set forth above;
             5            c.      Committing trespass, as set forth below;
             6            d.      Committing conversion, as set for the below; and
             7            e.      Committing trespass to chattels, as set for the below.
             8            92.     Defendants’ conduct does not benefit competition, indeed, the injury to Plaintiffs as
             9 a result of Defendants’ conduct is substantial and far greater than any alleged countervailing benefit.
            10            93.     Plaintiffs could not have reasonably avoided the injury each of them suffered.
            11            94.     The gravity of the consequences of Defendants’ conduct as described above
            12 outweighs any justification, motive or reason therefore, is immoral, unethical, oppressive,
            13 unscrupulous, and is contrary to the public welfare since it transgresses civil statutes of the State of
            14 California designed to protect workers from exploitation.
            15            95.     At all relevant times, Defendants exceeded their right of entry onto Plaintiffs’
            16    properties.
            17            96.     Plaintiffs have suffered injury in fact and lost money or property as a result of
            18 Defendants’ unlawful business acts and practices through the wrongful taking of excessive soil from
            19 Plaintiffs’ properties.
            20            97.     By and through its unlawful business practices and acts described herein, Defendants
            21    have obtained valuable property from Plaintiffs and have deprived Plaintiffs of valuable property,
            22    all to their detriment.
            23            98.     As a result of Defendants’ violations of the Business and Professions Code § 17200,
            24 Plaintiffs seek an order of this Court enjoining Defendants’ continued violations. Plaintiffs also seek

            25 an order for restitution, disgorgement, and all other relief allowed under the UCL, including interest
            26 and attorneys’ fees pursuant to, inter alia. Cal. Code of Civ. Proc. § 1021.5.
\   U   (   27 //
A       \
I   A   V
M e H       28
                                                                    15-
                                        first AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                     Case 4:18-cv-07181 Document 1 Filed 11/28/18 Page 23 of 28




                                                     THIRD CAUSE OF ACTION
            1                                              TRESPASS
            2            99.     Plaintiffs reallege and incorporate the above allegations by reference as if set forth
            3   fully herein.
            4            100.    Plaintiffs owned the subject properties.
            5            101.    Plaintiffs permitted Defendants to enter onto the subject properties for the purpose
            6 of removing debris, ash, and contaminated soil as outlined by Defendants’ contract with the USAGE.
            7 Defendants were not permitted to excavate uncontaminated or untested soil deeper than 6 inches or
            8 trees that posed no obstacle to access or hazard to worker safety.
            9            102.    Defendants entered onto Plaintiffs’ property and intentionally or negligently
           10 removed uncontaminated or untested soil deeper than 6 inches or trees that posed no obstacle to
           11   access or hazard to worker safety.
           12            103.    Plaintiffs did not give Defendants permission to enter onto their property to remove
           13 uncontaminated or untested soil or trees that posed no obstacle to access or hazard to worker safety
           14 and Defendants exceeded their permission to enter the property.
           15            104.    As a direct, proximate, and foreseeable result of Defendants’ unauthorized
           16 excavation of uncontaminated or untested soil or trees that posed no obstacle to access or hazard to
           17 worker safety. Plaintiffs suffered injury to their land and peaceful enjoyment of their property,
           18 including the cost to backfill the removed soil.
           19            105.    By the conduct described herein. Defendants have infringed upon Plaintiffs’ property
           20 rights and caused injury to real property, annoyance, and discomfort. Plaintiffs seek an award of
           21   restitution, disgorgement, injunctive relief, and all other relief allowed under California law.
           22                                     FOURTH CAUSE OF ACTION
                                                       CONVERSION
           23
                         106.    Plaintiffs reallege and incorporate the above allegations by reference as if set forth
           24
                fiilly herein.
           25
                        107.     Plaintiffs owned the soil and trees upon their real property. Once said soil or trees
           26
                were excavated or severed from the ground, they were transformed into personal property.
I H t      27
i i n \
l   A V
r t 9 )i   28
                                                                    16
                                      FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                    Case 4:18-cv-07181 Document 1 Filed 11/28/18 Page 24 of 28




           1             108.   Defendants substantially interfered with Plaintiffs’ soil or trees by knowingly or
          .2   intentionally taking possession of them and removing them from Plaintiffs’ land.
           3             109.   Plaintiffs permitted Defendants to remove contaminated soil and trees as outlined by
           4   Defendants’ contract with the USAGE. Defendants were not permitted to excavate uncontaminated
           5 ur untested soil deeper tlian 6 inclies or trees that posed no obstacle to access oi‘ hazard to woiker
           6 safety.
           7             110.   Defendants knowingly or intentionally removed uncontaminated or untested soil
           8   deeper than 6 inches or trees that posed no obstacle to access or hazard to worker safety.
           9             111.   Plaintiffs did not give Defendants permission to remove uncontaminated or untested
          10   soil or trees that posed no obstacle to access or hazard to worker safety.
          11             112.   As a result of Defendants’ conduct, Plaintiff suffered a wrongful loss of soil or trees
          12   from their properties.
          13             113.   Defendants’ conduct was a substantial factor in causing Plaintiffs’ harm.
          14             114.   By the conduct described herein, Defendants have interfered with Plaintiffs’
          15   possessory rights wrongfully taken Plaintiffs’ personal property. Plaintiffs seek an award of
          16   restitution, disgorgement, injunctive relief, and all other relief allowed under California law.
          17                                       FIFTH CAUSE OF ACTION
                                                   TRESPASS TO CHATTELS
          18
                         115.   Plaintiffs reallege and incorporate the above allegations by reference as if set forth
          19
               fully herein.
          20
                         116.   Plaintiffs owned the soil and trees upon their real property. Once said soil and trees
          21
               were excavated or severed from the ground, they were transformed into personal property.
          22
                         117.   Defendants intentionally interfered with Plaintiffs’ possession of soil and trees by
          23
               knowingly or intentionally taking possession of them and removing them from Plaintiffs’ land.
          24
                         118.   Plaintiffs permitted Defendants to remove contaminated soil and trees as outlined by
          25
               Defendants’ contract with the USAGE. Defendants were not permitted to excavate uncontaminated
          26
               or untested soil deeper than 6 inches or trees that posed no obstacle to access or hazard to worker
I H t     27
i t H i        safety.
I A V
Ji a H    28
                                                                   17
                                     FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                              Case 4:18-cv-07181 Document 1 Filed 11/28/18 Page 25 of 28




                    1            119.   Defendants knowingly or intentionally removed uncontaminated or untested soil

                    2    deeper than 6 inches or trees that posed no obstacle to access or hazard to worker safety.

                    .3           120.   Plaintiff did tiol, give DefeiidHiils pmiiission to remove iiiicoiilHiiiinalerl oi iitilesled

                    4    soil or trees that posed no obstacle to access or hazard to worker safety.

                    5            121.   As a result of Defendants’ conduct, Plaintiff suffered a wrongful loss of soil or trees

                    6    from their properties.

                    7            122.   Defendants’ conduct was a substantial factor in causing Plaintiffs’ harm.

                    8           123.    By the conduct described herein, Defendants have interfered with Plaintiffs’

                    9    possessory rights wrongfully taken Plaintiffs’ personal property.           Plaintiffs seek an award of

                   10    restitution, disgorgement, injunctive relief, and all other relief allowed under California law.

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26
,I        H   {    27
              '•
•I.,-'-
  ns N             28
                                                                     18
                                             FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
         Case 4:18-cv-07181 Document 1 Filed 11/28/18 Page 26 of 28




     1                                   PRAYER FOR RELIEF

     2     Wl-IEREFORE, Plaintiffs pray for judgment against Defendants as follows:

     3     A.     An order certifying this ease as a class action and appointing Plaintiffs

     4            CHARLOTTE HORNE, WILBERT HORNE, JAMES GEHRKE, RUTH GEHRJCE,

     5            BARBARA ZOELLNER, and CHARLES T. WALTER, JR. as class representatives

     6            and their counsel the Arns Law Firm to represent the Class;

     7     B.     For actual and compensatory damages according to proof pursuant to the

     8            Racketeering Iniluenced aqd Corrupt Organizations Act, Civil Code, common law,

     9            and all other applicable laws and regulations;

    10     C.     For liquidated damages to the extent permitted by law;

    11     D.     For an order enjoining Defendants from continuing to engage in the conduct

    12            described herein;
    13     E.      For restitution and disgorgement to the extent permitted by applicable law;

    14     F.      For civil and statutory penalties available under applicable law;

    15     G.      For pre-judgment and post-judgment interest;

    16     H.      For an award of attorneys’ fees, costs and expenses as authorized by applicable law;

    17            and
    18     1.      For such other and further relief as this Court may'deem just-and ppper.

    19                                       JURY DEMAND

    20     Plaintiffs demand a trial by jury on all causes of action so triable.

    21
    22
                                                            ROBEJ.J^S/AI^ ///
    23

    24                                                      -juli^^e^Jgk-sgn
                                                            SHOUNM-'S. dharap
    25                                                      THE ARNS LAW FIRM
    26


m   27

    28
                                                       19
                        FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
                       Case 4:18-cv-07181 Document 1 Filed 11/28/18 Page 27 of 28



                                                         PROOF OF SERVICE
                                                   (CCP §§ 1013(a) and 2015.5; FRCP 5)
State of California,           )
                               ) ss.
County of Alameda.             )

          I am employed in the County of Alameda, State of California. I am over the age of 18 and not a party to the within action; my
business address is 1999 Harrison St., Suite 1700, Oakland, California 94612.

         On this date, I served the foregoing document described as NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §
1441(a) and 1446(a) and (b)(1) on the interested parties in this action by placing same in a sealed envelope, addressed as follows:

                                                  SEE ATTACHED SERVICE LIST

   (BY MAIL) - I caused such envelope(s) with postage thereon fully prepaid to be placed in the United States mail in Oakland, California
   to be served on the parties as indicated on the attached service list. I am “readily familiar” with the firm’s practice of collection and
   processing correspondence for mailing. Under that practice, it would be deposited with the U.S. Postal Service on that same day with
   postage thereon fully prepaid at Oakland, California in the ordinary course of business. I am aware that on motion of the party served,
   service is presumed invalid if postal cancellation date or postage meter date is more than one day after date of deposit for mailing in
   affidavit.

   (BY CERTIFIED MAIL) – I caused such envelope(s) with postage thereon fully prepaid via Certified Mail Return Receipt Requested
   to be placed in the United States Mail in Oakland, California.

   BY EXPRESS MAIL OR ANOTHER METHOD OF DELIVERY PROVIDING FOR OVERNIGHT DELIVERY

   (BY ELECTRONIC FILING AND/OR SERVICE) – I served a true copy, with all exhibits, electronically on designated
   recipients listed on the attached Service List on:                                 (Date) at                                    (Time)

   FEDERAL EXPRESS - I caused the envelope to be delivered to an authorized courier or driver authorized to receive documents with
   delivery fees provided for.

   (BY FACSIMILE) - I caused the above-described document(s) to be transmitted to the offices of the interested parties at the facsimile
   number(s) indicated on the attached Service List and the activity report(s) generated by facsimile number (510) 844-5101 indicated all
   pages were transmitted.

   (BY PERSONAL SERVICE) - I caused such envelope(s) to be delivered by hand to the office(s) of the addressee(s).

   Executed on November 28, 2018 at Oakland, California.

   (STATE) - I declare under penalty of perjury under the laws of the State of California that the above is true and correct.

   (FEDERAL) - I declare that I am employed in the office of a member of the bar of this court at whose direction the service was made.




                                                    ayogore@ccmslaw.com
            Case 4:18-cv-07181 Document 1 Filed 11/28/18 Page 28 of 28



                             CHARLOTTE HORNE, et al. v. ASHBRITT, INC., et al.
                            USDC – NORTHERN DISTRICT OF CA CASE NO. 18-7181
                                          Our File No. 21469

                                              SERVICE LIST


Robert S. Arns
Jonathan E. Davis
Kevin M. Osborne
Julie C. Erickson
Shounak S. Dharap
THE ARNS LAW FIRM
515 Folsom Street, 3rd Floor
San Francisco, CA 94105
Tel (415) 495-7800 - Fax: (415) 495-7888
ATTORNEY FOR PLAINTIFFS
